 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 213 
IN THE HOUSE OF REPRESENTATIVES 
 
March 5, 2009 
Mr. Baca submitted the following resolution; which was referred to the Committee on Oversight and Government Reform 
 
RESOLUTION 
Urging the establishment and observation of a legal public holiday in honor of César E. Chávez. 
 
 
Whereas César E. Chávez was born March 31, 1927, on a small farm near Yuma, Arizona, and died on April 23, 1993;  
Whereas numerous holidays, schools, parks, libraries, and other structures and events have been named after César E. Chávez, in the United States and internationally, with many more planned;  
Whereas César E. Chávez was a recipient of the Martin Luther King Jr. Peace Prize during his lifetime and was awarded the Presidential Medal of Freedom on August 8, 1994;  
Whereas César E. Chávez was the grandson of a Mexican immigrant and settler and grew up working with migrant farm workers, picking grapes, melons, beans, and other crops at low wages and for long hours, during which time he developed a strong work ethic and respect for the farm workers his father called the children of God;  
Whereas at the age of 18, César E. Chávez entered the United States Navy and served his country with distinction for two years;  
Whereas, as early as 1949, César E. Chávez committed himself to organizing farm workers to campaign for safe and fair working conditions, reasonable wages, decent housing, and the outlawing of child labor;  
Whereas in 1962, César E. Chávez founded the National Farm Workers Association, predecessor of the United Farm Workers of America, which brought hope to farm workers that they might one day realize the basic protections and workers’ rights to which all Americans aspire;  
Whereas, through his commitment to nonviolence, César E. Chávez brought dignity and respect to the farm workers who organized themselves, and became an inspiration and a resource to other Americans and people engaged in human rights struggles throughout the world;  
Whereas César E. Chávez was an advocate for nonviolence at a time when violence penetrated every level of our society;  
Whereas César E. Chávez and his family also dedicated themselves to the education of farm workers’ children through migrant schools, many of whom graduated and worked as teachers, doctors, or nurses or in other professional occupations;  
Whereas the legacy of César E. Chávez includes healthy working conditions that yield uncontaminated food for America’s tables;  
Whereas César E. Chávez’s influence extends far beyond agriculture and provides inspiration for those working to better human rights through his example of organizing voter registration drives in urban and farm areas, initiating complaints against mistreatment by police and welfare officials, and empowering workers to seek advancement in education and politics;  
Whereas César E. Chávez lived alongside his campesino brothers and sisters in humble surroundings;  
Whereas, upon his death in 1993, César E. Chávez was laid to rest where he lived and worked for 23 years on the grounds of the headquarters of the United Farm Workers of America, known as Nuestra Señora de La Paz (Our Lady of Peace), located in the Tehachapi Mountains at Keene, California; and  
Whereas the United States should not cease its efforts to improve the conditions of farm workers, remembering the rallying cry of César E. Chávez, Si se puede! (There is Hope!): Now, therefore, be it  
 
That  
the House of Representatives recognizes the accomplishments and example of César E. Chávez and urges— 
(1)the Congress to amend section 6103 of title 5, United States Code, or the President to issue an Executive order to establish a legal public holiday in honor of César E. Chávez; 
(2)the several States, the District of Columbia, the Commonwealth of Puerto Rico, and territories and possessions of the United States to observe the date established as César E. Chávez Day as a legal public holiday; and 
(3)public elementary and secondary schools in the United States to enhance understanding of César E. Chávez Day by providing classroom instruction on the life and work of César E. Chávez. 
 
